 1   Donald A. Vaughn, Esq (Bar No. 110070)
     Evan J. Topol Esq. (Bar No. 274932)
 2   VAUGHN & VAUGHN
 3   501 West Broadway, Suite 1770
     San Diego, CA 92101
 4
     Tel: (619) 237-1717
 5   Fax: (619) 237-0447
 6
     Attorneys for JACK SCHINDLER
 7

 8                       UNITED STATES BANKRUPTCY COURT
 9               SOUTHERN DISTRICT OF CALIFORNIA – SAN DIEGO
10
     In re                                       Case No. 18-06044-LT11
11
                                                 Chapter 11
12
     JESSE WAYNE DAWBER,                         CREDITOR JACK SCHINDLER’S
13                                               STATUS REPORT AND
             Debtor.                             CORRECTION TO CHAPTER 11
14                                               STATUS REPORT FILED BY
                                                 DEBTOR
15
                                                Judge: Hon, Laura Taylor
16                                              Location: Dept. 3, Room 129
                                                Date: December 13, 2018
17                                              Time: 2:00 p.m.
18

19           Creditor Jack Schindler respectfully submits the following Status Report and
20   Correction to the Chapter 11 Status Report filed by the debtor and debtor-in-
21   possession:
22                                             I.
23                                    INTRODUCTION
24           Creditor Jack Schindler respectfully submits that his filings in connection
25   with his Motion for Appointment of a Chapter 11 Trustee thoroughly explain the
26   current status of the case. There are, however, a number of inaccuracies in the
27   Debtor’s Chapter 11 Status Report [Dkt. No. 56] which require correction and thus,
28   Mr. Schindler respectfully submits the following Status Report and Correction.
                                                1
             CREDITOR SCHINDLER’S STATUS REPORT – CORRECTION TO DEBTOR’S STATUS REPORT
 1           The continued 341(a) meeting of creditors was held on December 4, 2018.
 2   Therein, it was further established by Mr. Dawber’s inability to answer even the
 3   most basic questions – with respect to both his individual finances and those of his
 4   wholly owned corporation Class War, Inc. – that he completely lacks the ability to
 5   effectively oversee and manage the Bankruptcy Estate. This is despite having over
 6   30 days to familiarize or educate himself as to the pertinent financial information,
 7   and despite the hiring of a new “President and Chief Restructuring Officer” for
 8   Class War, Inc.
 9           The hearing before this Court on December 13, 2018 at 2:00 pm will address:
10   (1) the Debtor’s Application for Insider Compensation, to which Creditor Schindler
11   objects; (2) the Debtor’s Application for Employment of Arent Fox LLP, to which
12   Creditor Schindler objects; and (3) Creditor Schindler’s Motion for Appointment of
13   a Chapter 11 Trustee.
14                                             II.
15              ISSUES TO BE ADDRESSED IN UPCOMING HEARINGS
16         A. Debtor’s Application for Insider Compensation
17           The Debtor’s Status Report inaccurately states, “Based on the U.S. Trustee’s
18   opposition being resolved by the Insider Comp. Stipulation and there being no
19   other opposition to the application, it is expected that the Court will approve insider
20   compensation pursuant to the updated budget attached to thereto.” [Dkt. No. 56,
21   4:1–4; emphasis added.] In fact, Creditor Schindler filed an Opposition to the
22   Application for Insider Compensation [Doc. No. 34] and requests that the Court
23   consider Mr. Schindler’s Opposition before approving the Debtor’s Application
24   and/or Stipulation, because the Stipulation [Doc. No. 50] does not address all of the
25   issues raised in Mr. Schindler’s Opposition.
26   ///
27   ///
28   ///
                                               2
            CREDITOR SCHINDLER’S STATUS REPORT – CORRECTION TO DEBTOR’S STATUS REPORT
 1      B. Debtor’s Application for Employment of Arent Fox LLP
 2         The Debtor’s Status Report inaccurately states, “On November 30, 2018 a
 3   response to the oppositions was filed [Dkt. No 46] that addressed the concerns
 4   raised by the U.S. Trustee and the Schindler.” [Dkt. No. 56, 4:10–12.] The
 5   Debtor’s Response to the Oppositions does not in any way address or resolve the
 6   concerns raised by Mr. Schindler; rather, it only creates confusion and heightens
 7   cause for concern.
 8         Essentially, the Debtor asks this Court to simply ignore the pre-petition
 9   engagement letter that was in fact executed by the Debtor, as well as the pre-
10   petition retainer of $250,000, which was in fact received by Arent Fox LLP, and
11   still remains in Arent Fox LLP’s trust account, as far as anyone knows.
12   Inexplicably, the Response states that, “Arent Fox typically seeks approval of its
13   employment pursuant to 11 U.S.C. § 327 with compensation to be awarded in such
14   amount as the Court may order pursuant to 11 U.S.C. § 330” [Dkt. No. 46, 2:23–
15   24], without explaining why, in this case, Arent Fox required a pre-petition retainer
16   of $250,000 as a condition precedent to their representation of Mr. Dawber.
17   Moreover, the Response does not state that Arent Fox has somehow modified or
18   rejected the engagement letter – which mandated a $250,000 advance deposit. The
19   Debtor’s Response again denies that it received a pre-petition retainer of $250,000
20   and fails to mention what will happen to that sum – presumably because Arent Fox
21   intends to keep the funds in its trust account.
22         Additionally, while the Debtor’s counsel informed this Court at the
23   November 2, 2018 Informal Status Conference that there was a “potential”
24   transaction for license of Mr. Dawber’s intellectual property in exchange for the
25   sum of $250,000, and that Court approval would be sought, nothing has happened
26   in this regard. In fact, the Debtor and his counsel have refused to reveal any
27   information concerning that transaction which led to a quarter of a million dollars
28   finding its way into the Arent Fox trust account. Mr. Schindler also objected to the
                                                3
          CREDITOR SCHINDLER’S STATUS REPORT – CORRECTION TO DEBTOR’S STATUS REPORT
 1   hourly rates charged by Arent Fox, a Los Angeles firm, for a bankruptcy case in the
 2   Southern District and, contrary to the Debtor’s Response, Mr. Schindler’s concerns
 3   are not assuaged by Arent Fox’s policy to bill travel time at “only” half the normal
 4   rate where local counsel would not have to bill time to travel between Los Angeles
 5   and San Diego.
 6           With respect to any potential conflict of interest that Arent Fox has with
 7   Hogan Lovells, it is confusing why Arent Fox apparently indicated in the Debtor’s
 8   Application [Dkt. No. 29; Exhibit 4] that Hogan Lovells was a current and former
 9   client, but now says it is not.
10         C. Creditor Schindler’s Motion for Appointment of Chapter 11 Trustee
11           Creditor Schindler’s Motion was filed on November 15, 2018. The Debtor
12   filed Opposition, and Schindler filed his Reply on December 6, 2018. The Debtor
13   has objected to nearly every piece of evidence offered in support of Schindler’s
14   Motion. It appears that many of the objections are not meritorious, and therefore
15   waste this Court’s precious resources. Mr. Schindler believes it is important for the
16   Court to consider testimony provided by Mr. Dawber in the initial 341(a) meeting,
17   as well as the recent continued 341(a) meeting. To that end, Mr. Schindler will be
18   providing the transcript from the continued 341(a) meeting held on December 4,
19   2018, as referenced in Schindler’s Reply. If the Court is inclined to grant Debtor’s
20   objections to the transcripts of the 341(a) meetings, as authenticated by Mr.
21   Vaughn, Mr. Schindler respectfully submits that the testimony can be authenticated
22   by the U.S. Trustee’s attorney, Mr. Ortiz, or if the Court wishes, the audio
23   recording can be submitted to the Court. As set forth in the moving papers,
24   substantial evidence and legal precedent support the granting of Schindler’s Motion
25   for Appointment of a Chapter 11 Trustee to impose much-needed independent
26   oversight and corrective action; patently, this is the only way anyone will find out
27   anything because the Debtor refuses to reveal what he has done and is now doing.
28   ///
                                               4
            CREDITOR SCHINDLER’S STATUS REPORT – CORRECTION TO DEBTOR’S STATUS REPORT
 1                                           III.
 2          FUTURE HEARING RE DEBTOR’S MOTION TO APPROVE
 3                            CORPORATE RESOLUTIONS
 4         The Debtor has filed a motion to approve certain corporate resolutions of the
 5   Debtor’s wholly owned corporation, Class War, Inc., which is set for hearing on
 6   January 16, 2019. These corporate resolutions, among other things, appoint Jeremy
 7   Rosenthal as the President, Chief Restructuring Officer and Secretary of Class War,
 8   Inc. As fully set forth in Schindler’s Reply to the Debtor’s Opposition to the
 9   Motion for Appointment of a Chapter 11 Trustee, there are a number of problems
10   with the appointment of Mr. Rosenthal, a bankruptcy lawyer who has no experience
11   running an apparel (or indeed any other) business, and who is not truly
12   independent. Creditor Schindler will be filing an opposition to the Debtor’s Motion
13   to approve the corporate resolutions.
14                                           IV.
15          THE DEBTOR’S FAILURE TO COMPLY WITH REPORTING
16                                   REQUIREMENTS
17         The Debtor’s Status Report inaccurately claims that, “timely monthly
18   operating reports have been filed, with the most recent monthly operating report
19   [Dkt. No. 38] having been filed on November 20, 2018.” In fact, as this Court may
20   recall, at the Informal Status Conference held on November 2, 2018, the Debtor
21   was instructed to file Fed. R. Bankr. P. Rule 2015.3 reports for Class War, Inc. and
22   Sketchy Tank, LLC on a monthly basis, concurrently with the filing of monthly
23   operating reports. Although the Debtor’s monthly operating report for the month of
24   October 2018 was filed on November 20, 2018, the Debtor failed to concurrently
25   file the Rule 2015.3 report. Despite requests by Mr. Schindler’s counsel, the
26   2015.3 report was not filed until December 6, 2018, over two weeks later. Not only
27   was the report late, but in opposition to the Motion for Appointment of a Chapter
28   11 Trustee, Mr. Dawber, himself, falsely declared that the report had indeed been
                                              5
          CREDITOR SCHINDLER’S STATUS REPORT – CORRECTION TO DEBTOR’S STATUS REPORT
 1   filed on November 23, 2018. At the continued 341(a) meeting, Mr. Dawber offered
 2   no explanation for his false statement.       Moreover, even the tardy financial
 3   statements Mr. Dawber filed are impossible to reconcile with earlier
 4   documentation, and inexplicably switch between different accounting methods.
 5   Contrary to the Debtor’s assertions, he has not complied with reporting
 6   requirements.
 7                                            V.
 8         THE DEBTOR’S PURPORTED PLAN OF REORGANIZATION
 9         In the Debtor’s Status Report, the Debtor asserts his belief, despite having no
10   actual knowledge of Class War’s current financial status or operations, that “a
11   viable plan of reorganization can be formulated […].” [Dkt. No. 56, 5:17.] The
12   Debtor also states that “Class War is subject to Schindler’s multi-million dollar
13   claim and is itself facing serious financial difficulties.” [Dkt. No. 56, 5:19–20.]
14   This statement is curious considering the Debtor’s admitted utter lack of knowledge
15   with respect to Class War’s financial status and the fact that no judgment has been
16   entered against Class War, not to mention the fact that Class War will have sold
17   approximately $6 million worth of apparel by year’s end and should therefore be
18   highly profitable if it were not for the seven-figure royalty payments to a Singapore
19   entity and exorbitant fees paid to attorneys and other individuals designed to make
20   the company appear insolvent.
21         More worrisome, Mr. Schindler believes the Debtor is licensing or selling
22   Class War’s intellectual property, to make it impossible for Class War to continue
23   its business. Thus, Mr. Schindler’s fears the “Plan” which the Debtor says he will
24   someday propose will be to “reorganize” a business which was highly successful
25   but in three months turned into a shell from which all valuable property has been
26   carved off and sold so that the remaining corpse is worth next to nothing and has no
27   ongoing operations. Indeed, given Mr. Rosenthal’s lack of experience in a running
28   a business, it appears his retention is designed to do exactly as Schindler fears and
                                              6
          CREDITOR SCHINDLER’S STATUS REPORT – CORRECTION TO DEBTOR’S STATUS REPORT
 1   Mr. Rosenthal himself has suggested – liquidate.
 2         The Debtor’s Status Report states that, “a month or two will be needed to
 3   stabilize Class War’s operations and finances so that its new Chief Restructuring
 4   Officer Mr. Rosenthal will be able to provide the Debtor and this Court reliable
 5   financial projections […].” [Dkt. No. 56, 5:20–22.] With all due respect, it has
 6   now been one month since Mr. Rosenthal took over and two months since the
 7   Debtor filed his Petition, and there is no sign of any progress – in fact, the recently-
 8   filed financial statements indicate that Class War is losing even more money.
 9   Despite conclusory remarks that Mr. Rosenthal has “worked to maximize and
10   otherwise preserve the value of the company for the benefit of its creditors” [Dkt.
11   No. 42, p. 30 of 51, ¶ 8], there is no evidence to support that proposition and no
12   explanation as to why Mr. Rosenthal, who has already been paid a $50,000 retainer,
13   earning $25,000 per month, needs “a month or two” more to “stabilize” Class
14   War’s operations and finances. This is especially true where the Debtor’s counsel
15   advised Mr. Schindler’s attorneys that Mr. Rosenthal would quickly get up to
16   speed, such that he could discuss finances at the meeting Mr. Dawber’s attorneys
17   suggested for December 5, 2018, and at which no financial information whatsoever
18   was revealed. The creditors cannot stand by while Class War’s assets continue to
19   be wasted in secret.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                7
           CREDITOR SCHINDLER’S STATUS REPORT – CORRECTION TO DEBTOR’S STATUS REPORT
 1                                              VI.
 2                                      CONCLUSION
 3         Based upon the foregoing, Creditor Schindler respectfully requests that the
 4   Court consider his Oppositions to the Debtor’s Applications for Insider
 5   Compensation and Employment of Arent Fox LLP and most importantly, the
 6   Motion for Appointment of a Chapter 11 Trustee, to provide independent oversight
 7   to protect the creditors and the Estate.
 8                                                    Respectfully submitted,
 9   Dated: December 10, 2018                         VAUGHN & VAUGHN
10

11                                          By:       /s/ DONALD A. VAUGHN
                                                      Attorneys for JACK SCHINDLER
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  8
          CREDITOR SCHINDLER’S STATUS REPORT – CORRECTION TO DEBTOR’S STATUS REPORT
     Donald A. Vaughn, Esq. (~ar No.110070)
     Evan J. Topol, Esq. (Bar No. 274932)
2
     VAUGHN & VAUGHN
3    501 West Broadway, Suite 1770
4
     San Diego, CA 92101
     Tel: (619) 237-1717 / Fax: (619) 237-0447
5

6
     Attorneys for JACK SCHINDLER

7

8                       UNITED STATES BANKRUPTCY COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA

10
     In re                                        Case No. 18-06044-LTl l
11

12   JESSE WAYNE DAWBER,                          PROOF OF SERVICE
13             Debtor in Possession.
14

15

16
             I, Tatiana Tomacelli , DECLARE AS FOLLOWS:
17
             I am a resident of and employed in the State of California, County of San
18
     Diego. I am over the age of 18 years and not a party to the above-entitled action.
19
     On December l 0, 2018, I served a true copy of the following document(s):
20
21
     CREDITOR JACK SCHINDLER'S STATUS REPORT AND CORRECTION
22         TO CHAPTER 11 STATUS REPORT FILED BY DEBTOR

23   on the pa11ies in this action as follows:
24
     [X] BY CM/ECF NOTICE OF ELECTRONIC FILING by causing such
25   document(s) listed above to be served through this Court's electronic transmission
26
     facilities via the Notice of Electronic Filing (NEF) and hyperlink, to the parties
     and/or counsel who are determined this date to be registered CM/ECF Users set
27   forth below as identified on the service list obtained from this Court on the
     Electronic Mail Notice List.
28



                                          PROOF OF SE RVI CE
     Christine E. Baur on behalf of Party Class War, Inc.
2    christi ne@baurbklaw.com

3    Douglas Flahaut on behalf of Debtor Jesse Wayne Dawber
4
     flahaut.douglas@arentfox.com

5    Aram Ordubegian on behalf of Debtor Jesse Wayne Dawber
6    ord ubegian.aram@arentfox.com

7    Todd S. Garan on behalf of Creditor BANK OF AMERICA, N.A.
8    ch I I ecf@aldridgepite.com, tgaran@aldridgepite .com, TSG@ecf.courtd ri ve.com

9    David Ortiz on behalf of Debtor Jesse Wayne Dawber
10   david.a.ortiz@usdoj.gov

11   United States Trustee
12   ustp.region I 5@)usdoj.gov

13   Christine E. Baur on behalf of Class War, Inc.
14   christine@baurbklaw.com, admin@)baurbklaw.com

15          Al l other interested parties in this action that are not a registered ECF User
16   are served as follows:

17                          SEE ATTACHED SERVICE LIST
I8
     [X] By U.S. Mail by placing the document(s) li sted above in a sealed envelope
19
     with postage thereon fully prepaid, in the United States Mail at San Diego,
20   California addressed as set forth below.

21
     [ ]   BY OVERNIGHT DELIVERY by causing such envelope(s) to be deposited
22   in a box or other facility regularly maintained by Federal Express overnight
     delivery with fees paid.
23

24   [ ]   BY ELECTRONIC SERVICE by causing document(s) to be electronically
     served on the interested parties in the above-referenced action. The transmission
25
     was reported as complete without error and a copy of the report will be maintained
26   with the document by the sender.

27

28

                                               2
                                        PROOF OF SERVI CE
     [ ]    BY FACSIMILE by causing the foregoing document(s) via facsimile
2    transmission. The transmission was reported as complete without error and a copy
     of the report will be maintained with the document by the sender.
3

4          I dec lare under penalty of perjury that the documents were served by methods
     indicated above and the foregoing is true and correct. Executed on December 10,
5    2018 at San Diego, California.
6

7                                                       --daN     ✓~J}tCl uffi
8                                                       Tatiana Tomacelli

9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
27
28

                                              3
                                       PROOF OF SE RV ICE
                                 Jesse Wayne Dawber
2                               Case No. 18-06044-LTll
                                   SERVICE LIST
3

4    Internal Revenue Service   ALDRIDGE PITE LLP           Bankruptcy Counsel
     Post Office Box 7346       4375 Jutland Drive, Suite   United States Security &
5    Philadelphia, PA 19101-    200                         Exchange Commission
6
     7346                       San Diego, CA 921 17        444 South Flower St., Ste.
                                                            900
7                                                           Los Angeles, CA 90071-
8                                                           9591

9                                                           Franchise Tax Board
                                                            ATTN: Bankruptcy
10
                                                            Post Office Box 2952
11                                                          Sacramento, CA 95812-
           I
                                                            2952
12

13

14

15

16

17

18

19

20
21

22
23

24

25

26
27

28

                                             4

                                      PROOF OF SE RVI CE
